Detailed Action
Claims 1-9 & 12-19 are presented for examination based on the amendment filed 23 September 2021.
Claims 10, 11 & 20 are cancelled.
Claims 1,7, & 15 are amended.
Rejections under 35 USC 101 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019). Specifically, remarks dated 23 September 2021 page 11 paragraph 3, in view of the amended claim elements, were found persuasive. 
Rejections under 35 USC 102/103 for claims 1-20 are withdrawn in view of their amendment, cancellation, and arguments presented by the applicant.  Specifically, remarks dated 23 September 2021 page 14 paragraph 2 were found persuasive.
Claims 1-9 & 12-19 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  claims 1-9 & 12-19  are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, discloses or suggests the combination of limitations specified in the independent claims:  specifically “when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region:” “and generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to  in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 & 15 of the instant application, as supported in specification e.g. Page 23 paragraph 0087, Figure 4,  Page 26 paragraph 00101,  and figure 5.

Prior Art of Record
The Prior art of reference Umetani (U.S. Pub. 2020/0364388 A1) discloses:
“A computer-implemented method for enabling expedited design of physical components, the method comprising: obtaining, by one or more computing devices,” (computing device for performing one or more aspects of the disclosed techniques, [0007] lines 4-5), 
“physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment,” (parameterization application 230 continuously receives velocity field, [0037] line 2), 
“Wherein the virtual component is representative of a physical component,” (velocity field surrounds the design object, [0037] lines 5-6),
“the virtual environment is discretized into a plurality of cells”, (parameterization application 230 converts b-reps into parameterized model, [0038] lines 1-4; parameterized model is a deformable volumetric grid, [0040] line 8), 
“and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment;” (volumetric grid is defined by values at corresponding grid points, [0041] lines 13- 15)
“and for each of one or more iterations:” (parameterization application 230 classifies grids generated at each iteration, [0044] lines 1-2):
“receiving, by the one or more computing devices, data descriptive of a change to the virtual component;”  (after parameterization of the shape of the design object, parameterization application 230 transmits the data to machine learning application 235, [0055] lines 1- 5; note this parameterization and data transfer is descriptive of a change to the design object by receiving the change and deforming the grid, [0036] lines 5-6; [0038] lines 1-4; and [0046] lines 1-15)
“defining, by the one or more computing devices, a first region within the virtual environment, wherein the first region contains a first subset of the plurality of cells of the virtual environment;” (under broadest reasonable interpretation, first subset is interpreted as receiving at least shape data S, [0056] line 8; which includes corner point positions of the volumetric grid, [0057] lines 7-10; and generating updated physics simulation data for each of the first subset is interpreted as calculating the linear output layer 732, [0074] lines 1-2).
“generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component for each of the first subset of cells contained in the first region;” (machine learning application 235 approximates output parameter vectors associated 
“and wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells:  inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine-learned physics prediction model;” (receiving at least shape data S, [0056] line 8; which includes corner point positions of the volumetric grid, [0057] lines 7-10);
“generating, by the one or more computing devices using the machine- learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell;” (perform regression to compute the velocity field, [0058] line 18, note regression such as linear regression includes computing a slope, weight, or gradient based on all data points, which includes neighboring cells, and need not include additional hidden layers, [0074] lines 1-3)
“and determining, by the one or more computing devices, an updated value for the cell based at least in part on the one or more predicted gradients for the cell.” (compute output vectors including values at the grid points for the velocity field y_v= {V_0, V_1, ...}, [0058] lines 24-26).

Umetani does not teach 
“defining, by the one or more computing devices, a second region within the virtual environment, wherein the second region encompasses the first region, and wherein the second region contains a second subset of the plurality of cells of the virtual environment;”
“determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region;”
“when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region:”
“and generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component for each of the second subset of cells contained in the second region but not contained in the first region,”

However, the Prior art of reference Rodriguez (U.S. Pat. 8,437,990) discloses: 
“defining, by the one or more computing devices, a second region within the virtual environment, wherein the second region encompasses the first region, and wherein the second region contains a second subset of the plurality of cells of the virtual environment;” (first region is a subset of polygons 420 within a strip area 404, where boundary layer prediction points 306 are calculated, [col 6 In 56] — [col 7 In 21], and second region is calculating the rest of the surface mesh of polygons 304 [col 11 In 21-35]).

Rodriguez does not teach:
“determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region;”
“when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region:”
“and generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component for each of the second subset of cells contained in the second region but not contained in the first region,”

However, the Prior art of reference Perry (U.S. Pat. 6,943,789) discloses: 
 “determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region;” (during idle-time, which means not during sculpting, the idle processor 110 performs a number of operations, [col 6 In 58-66]).

However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region:” “and generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component for each of the second subset of cells contained in the second region but not contained in the first region,” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 & 15 of the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148